Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-13, 15, 18-27 and 32-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 18, 26, 32, 37 and 40 recite “biosynthetic polymer”. The Office has not found nor has Applicant pointed to support for such an amendment. Applicant is advised to point to support for such a limitation or remove said limitation from the claims. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 is rejected for the recitation of “potion in line 6. It is believed that Applicant intended to recite “portion” and not “potion”. Applicant is advised to take corrective action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 32 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeLong et al. (US Patent 8,202,379).
Regarding claim 32, DeLong et al. teach a welded yarn comprising a first portion along a generally radial cross-section of the welded yarn wherein the welded yarn is comprised of a plurality of fibers and wherein a first fiber of the plurality and a second fiber of the plurality within the first portion are welded to one another via a naturally occurring or biosynthetic polymer in the first and second fiber, a second portion along the generally radial cross section of the welded yarn wherein a third fiber of the plurality and a fourth fiber of the plurality within the second portion are not welded. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-13, 15, 18-27 and 33-41 are rejected under 35 U.S.C. 103 as being unpatentable over DeLong et al. (US Patent 8,202,379).

Regarding claim 1, DeLong et al. teach a welded yarn comprising a first portion along a generally radial cross-section of the yarn wherein said welded yarn is comprised of a plurality of naturally occurring or biosynthetic polymer, a second portion along the generally radial cross-section of the welded yarn wherein said second portion is positioned interiorly with respect to the amount and placement of solvent, as well as time, temperature, and pressure control the extent to which neighboring fibers are fused and teach them as results effective variables and as such it would have been obvious to one of ordinary skill in the art to arrive at the claimed fiber volume ratio of the first portion is greater than a fiber volume portion of the second portion through routine experimentation given the teachings of DeLong et al. in order to control the degree of the welding and location as desired in order to affect fiber properties. 
Regarding claims 3-5, 9, 11, 33-36, DeLong et al. teach the amount of the first portion and second portions which are welded and/or not welded and the fiber volume percentage and ratio amounts as a results effective variable at 1:66-2:2 and therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed amounts through routine experimentation. 	 
Regarding claim 7, the first portion extends inward from a periphery of the planar cross-section. The clamed amount of the extension would have been obvious to one of ordinary skill in the art at the time of the invention as DeLong et al. teach the amount of the first portion and second portions which are welded or not welded as a results effective variable at 1:66-2:2 and therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed amounts through routine experimentation. 
Regarding claim 8, the welded yarn is made of cellulosic-based material [Abstract]. 
Regarding claim 10, DeLong et al. teach the amount of the first portion and second portions which are welded or not welded as a results effective variable at 1:66-2:2 and therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed amounts  Therefore, the claimed third portion would have been obvious to one of ordinary skill in the art as the welding at various amounts would yield a third portion positioned between the first and second portions wherein the degree of welding in the third portion is different than a degree of welding of the first portion. 
Regarding claims 12-13, DeLong et al. teach the amount of the first portion and second portions which are welded or not welded as a results effective variable at 1:66-2:2 and therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed surface area amounts of the generally radial cross-section through routine experimentation.2
Regarding claim 15, Given DeLong et al. teach controlling fiber welding by controlling amount and placement of solvent, as well as time, temperature, and pressure then it would have been obvious to one of ordinary skill in the art to arrive at the claimed second portion not being welded through routine experimentation given the teachings of DeLong et al. in order to locate the welding and location as desired in order to affect fiber properties.
Regarding claim 18, DeLong et al. teach a welded yarn comprising a first portion extending inward from an outer periphery of the welded yarn wherein said welded yarns is comprised of a plurality of fibers, a second portion extending outward from a geometric center of the welded yarn wherein the second portion terminates at an inward boundary of the first portion and wherein a degree of welding of the first portion is different than a degree of welding of the second portion [1:40-2:15; 3:59-59; 5:25-35; 6:14-16, 8:43-61 and Figure 2]. Given DeLong et al. teach controlling fiber welding by controlling amount and placement of solvent, as well as time, temperature, and pressure then it would have been obvious to one of ordinary skill in the art to arrive at the claimed first fiber of said plurality and a second fiber of said plurality within said second portion are welded to one another via a naturally occurring or biosynthetic polymer 
Regarding claim 19, The clamed amount of the extension would have been obvious to one of ordinary skill in the art at the time of the invention as DeLong et al. teach the amount of the first portion and second portions which are welded or not welded as a results effective variable at 1:66-2:2 and therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed amounts through routine experimentation. Creating uniformity of the first portion circumferentially would have been obvious to one of ordinary skill in the art in order to create fiber which have consistent properties. 
Regarding claim 20, the welded yarn contains no material other than a cellulosic-based polymer as the solvent is removed. 
Regarding claims 21 and 23-25, DeLong et al. teach the amount of the first portion and second portions which are welded or not welded as a results effective variable at 1:66-2:2 and therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed amounts through routine experimentation. 
Regarding claim 22, Given DeLong et al. teach controlling fiber welding by controlling amount and placement of solvent, as well as time, temperature, and pressure then it would have been obvious to one of ordinary skill in the art to arrive at the claimed first portion is unwelded through routine experimentation given the teachings of DeLong et al in order to locate the welding and location as desired in order to affect fiber properties. 
Regarding claims 26-27, the yarn further comprises a bonding material having a chemical composition that is substantially identical to said naturally occurring or biosynthetic 
Regarding claims 37-41, DeLong et al. teach a welded yarn comprising a first portion along a generally radial cross-section of the welded yarn wherein the welded yarn is comprised of a plurality of fibers and wherein a first fiber of the plurality and a second fiber of the plurality within the first portion are welded to one another via2 a naturally occurring or biosynthetic polymer in the first and second fiber, a second portion along the generally radial cross section of the welded yarn. Delong et al. teach conditions such as the amount and placement of solvent, as well as time, temperature, and pressure control the extent to which neighboring fibers are fused and teach them as results effective variables and as such it would have been obvious to one of ordinary skill in the art to arrive at the claimed fiber volume ratio of the first portion and the second portion is located interiorly with respect to the first portion  and the fiber volume portion of the first portion is less than the fiber volume portion of the second portion through routine experimentation given the teachings of DeLong et al. in order to control degree of welding and location as desired in order to affect fiber properties.
Response to Arguments
Applicant's arguments filed 06/21/2021 have been fully considered but they are not persuasive. 
Applicant argues DeLong does not teach a welded yarn. DeLong clearly teaches a welded yarn. The Office believes Applicant is arguing DeLong does not teach the welded yarn with the second portion located interiorly. As set forth above, The Office also notes that new claim 32 does not recite the second portion is located interiorly of the first portion. Delong et al. teach conditions such as the amount and placement of solvent, as well as time, temperature, and pressure control the extent to which neighboring fibers are fused and teach them as results effective variables and as such it would have been obvious to one of ordinary skill in the art to arrive at the claimed fiber volume ratio of the first portion is greater than a fiber volume portion of the second portion through routine experimentation given the teachings of DeLong et al. in order to control the degree of the welding and location as desired in order to affect fiber properties. Therefore, the present claims are not found to be patentable

Prior Cited but not used in Rejection
PG Pub. 2014/0186579
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789